               Case 19-50118-KKS       Doc 15      Filed 10/28/19   Page 1 of 34



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

In re:                                                                  Case No. 19-50118-KKS
                                                                        Chapter 7
ROBERT FRANCIS LASHWAY,

      Debtor.
______________________________/

         MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)


                             NOTICE OF OPPORTUNITY TO
                              OBJECT AND FOR HEARING

       Pursuant to Local Rule 2002-2, the Court will consider the relief requested in this
  paper without further notice or hearing unless a party in interest files a response within
  twenty-one (21) days from the date set forth on the proof of service plus an additional
  three days for service if any party was served by U.S. mail, or such other period as may
  be specified in Fed. R. Bankr. P. 9006(f).

       If you object to the relief requested in this paper, you must file your objection or
  response electronically with the Clerk of the Court or by mail at 110 E. Park Avenue,
  Suite 100, Tallahassee, FL 32301 and serve a copy on the movant's attorney, Frederic
  Dispigna, Esq., Marinosci Law Group, P.C., 100 West Cypress Creek Road, Suite 1045,
  Fort Lauderdale, FL 33309, and any other appropriate person within the time allowed.
  If you file and serve a response within the time permitted, the Court will either schedule
  and notify you of a hearing or consider the response and grant or deny the relief
  requested without a hearing.

If you do not file a response within the time permitted, the Court will consider that you
do not oppose the relief requested in the paper, and will proceed to consider the paper
without further notice or hearing, and may grant the relief requested.


         BOKF, N.A., a national banking association d/b/a BOK Financial Mortgage (“Movant”)

hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay with

respect to certain real property of the Debtor having an address of 243 S Glades Trl, Panama City

Beach, FL 32407 (the “Property”). The facts and circumstances supporting this Motion are set

forth in the attached Affidavit in Support of Motion for Relief from the Automatic Stay filed



MLG File No. 19-10567                         1 of 5
               Case 19-50118-KKS           Doc 15   Filed 10/28/19   Page 2 of 34



contemporaneously herewith (the “Affidavit”). In support of this Motion, Movant respectfully

states:

          1.   The Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362, Fed. R.

Bankr. P. 4001(a) and the various other applicable provisions of the United States Bankruptcy

Code, Federal Rules of Bankruptcy Procedure and the laws of the United States of America.

          2.   A petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtor on September 12, 2019.

          3.   The Debtor has executed and delivered or is otherwise obligated with respect to

that certain promissory note in the original principal amount of $331,987.00 (the “Note”). A true

and correct copy of the Note is attached hereto as Exhibit A. Movant is an entity entitled to

enforce the Note.

          4.   Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively,

the “Obligations”) of the Debtor under and with respect to the Note and the Mortgage are

secured by the Property. A true and correct copy of the Mortgage is attached hereto as Exhibit

B.

          5.   According to the Statement of Intention for Individuals Filing Under Chapter 7,

the Debtor is surrendering the Property.

          6.   The legal description of the Property is:

          LOT 16, THE GLADES PHASE II, ACCORDING TO THE PLAT
          THEREOF, RECORDED IN PLAT BOOK 16, PAGES 92 AND 93, OF THE
          PUBLIC RECORDS OF BAY COUNTY, FLORIDA.

          7.   The Debtor is indebted to Movant under the terms of the subject loan documents

for the unpaid principal balance of $328,198.00, plus additional interest, advances, costs and

attorneys’ fees advanced by Movant pursuant to the loan documents.




MLG File No. 19-10567                          2 of 5
               Case 19-50118-KKS        Doc 15      Filed 10/28/19    Page 3 of 34



       8.       The Debtor has defaulted under the terms of the subject loan documents by failing

to make the payment due on June 1, 2019 and all subsequent payments.

       9.       The total amount due to Movant, as of October 11, 2019, is $334,732.90. See

Affidavit of Indebtedness attached hereto as Exhibit C.

       10.      The estimated market value of the Property is $253,095.00. The basis for such

valuation is the Bay County Property Appraiser. A copy of the Valuation is attached as Exhibit

D.

       11.      Upon information and belief, the aggregate amount of encumbrances on the

Property listed in the Schedules or otherwise known, including but not limited to the

encumbrances granted to Movant, is $367,898.00.

       12.      Cause exists pursuant to 11 U.S.C. §362(d)(1) for relief from the automatic stay

for the following reasons:

             (a) Movant’s interest in the Property is being significantly jeopardized by the

Debtor’s failure to make regular mortgage payments while Movant is prohibited from pursuing

its lawful remedies to protect such interest. Thus, the Debtor has failed to adequately protect the

interest of Movant.

             (b) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and

pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.

       13.      Movant respectfully requests that the Court waive the 14 day stay of effectiveness

of any order granting Movant’s relief from the automatic stay pursuant to Rule 4001(a)(3) of the

Federal Rules of Bankruptcy Procedure.

       14.      Movant requests that any communication by Movant in connection with

proceeding against the Property including, but not limited to, notices required by state law and




MLG File No. 19-10567                          3 of 5
              Case 19-50118-KKS         Doc 15        Filed 10/28/19   Page 4 of 34



communications to offer and provide information with regard to a potential forbearance

agreement, loan modification, refinance agreement, loss mitigation agreement or other loan

workout, may be sent directly to the Debtor.

       15.     Pursuant to 11 U.S.C. § 362(e) Movant respectfully requests that in the event a

hearing becomes necessary on this Motion, one be held within thirty (30) days.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying

the automatic stay and granting the following:

       1.      Relief from the stay allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property.

       2.      That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       3.      That any hearing on this Motion be held within 30 days.

       4.      That Movant permitted to contact the Debtor for the reasons stated.

       5.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       6.      For such other relief as the Court deems proper.

                                                    MARINOSCI LAW GROUP, P.C.
                                                    Attorney for Secured Creditor
                                                    100 West Cypress Creek Road, Suite 1045
                                                    Fort Lauderdale, FL 33309
                                                    Phone: (954) 644-8704 x1073
                                                    Fax: (401) 262-2110
                                                    Email: fdispigna@mlg-defaultlaw.com
                                                    /s/ Frederic DiSpigna
                                                    __________________________________
                                                    FREDERIC DISPIGNA, ESQ.
                                                    Florida Bar No. 345539




MLG File No. 19-10567                            4 of 5
              Case 19-50118-KKS          Doc 15     Filed 10/28/19     Page 5 of 34



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy hereof has been served electronically

or via U.S. mail, first class postage prepaid, to the parties listed below on October 28, 2019.

Mary W. Colon, Trustee
P.O. Box 14596
Tallahassee, FL 32317

United States Trustee
110 E. Park Avenue
Suite 128
Tallahassee, FL 32301

Robert Francis Lashway
243 South Glades Trail
Panama City Beach, FL 32407

William Von Hoene, Esq.
Von Hoene Law Firm
P.O. Box 2231
Santa Rosa Beach, FL 32459

                                                   MARINOSCI LAW GROUP, P.C.
                                                   Attorney for Secured Creditor
                                                   100 West Cypress Creek Road, Suite 1045
                                                   Fort Lauderdale, FL 33309
                                                   Phone: (954) 644-8704 x1073
                                                   Fax: (401) 262-2110
                                                   Email: fdispigna@mlg-defaultlaw.com
                                                   /s/ Frederic DiSpigna
                                                   __________________________________
                                                   FREDERIC DISPIGNA, ESQ.
                                                   Florida Bar No. 345539




MLG File No. 19-10567                          5 of 5
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 6 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 7 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 8 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 9 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 10 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 11 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 12 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 13 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 14 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 15 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 16 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 17 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 18 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 19 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 20 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 21 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 22 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 23 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 24 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 25 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 26 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 27 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 28 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 29 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 30 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 31 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 32 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 33 of 34
Case 19-50118-KKS   Doc 15   Filed 10/28/19   Page 34 of 34
